Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on November 08, 2021 is acknowledged.
                                                 Status of the Application
2. Claims 1-15 and 17-19 are pending under examination. Claim 20 was withdrawn previously from further consideration as being drawn to nonelected group. Claim 16 has been canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive in view of the amendment. While incorporating the limitations from the canceled claim 16, the amendment introduces new limitations (that cleaves at only one point distal to its recognition site) and narrows the claim. According to the instant specification type IIG restriction enzymes are divided into (i) those that cleave on just one side and (ii) those that cleave on both sides of the recognition site (page 20, line 30-32). Thus the amendment reciting those type IIG enzymes that cleave only one point distal to its recognition site, narrows the claim and changed the scope of the claim 1. The action is made Final necessitated by the amendment.
Response to the Arguments:
3. The rejection of claims 1-19 under 35 USC 102(a)(1) as being anticipated by Levy et al. has been withdrawn in view of the amendment.


                                         Claim Rejections - 35 USC § 102
4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


   Claim 1-15 are 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Dunn et al. (US 2004/0219580).
Dunn et al. et al. teach a method of claim 1 and 19, for identifying nuclease hypersensitive sites (hypermethylation sites) (para 0075-0077, 0126: indicating method for analyzing sequences associated with hyper- or hypo-methylated CpG islands in genomic DNA) comprising:
i) cleaving a nucleic acid sample comprising euchromatin and heterochromatin at multiple nuclease hypersensitive sites with a first sequence specific restriction enzyme (para 0075-0077, 0126-0128, 0103-0111, 0024-0028; indicating restriction digestion of nucleic acid with a restriction enzyme (MseI enzyme or N1AIII-anchoring enzyme),  that generates a cohesive terminus);
ii) optionally isolating substantially free DNA from the digested nucleic acid sample (para 0128, 0077, 0029: indicating washing captured digested fragments on a support);
iii) ligating a first adaptor oligonucleotide (duplex linker) onto the overhang produced by the first sequence specific restriction enzyme in aqueous solution, which first adapter oligonucleotide contains a single stranded region which is complementary to the overhang produced by the first sequence specific restriction enzyme, and which first 
iv) treating the ligated DNA sequence with a second restriction enzyme (Mme I (tagging enzyme) , wherein said second restriction enzyme is specific to said recognition site within said first adaptor oligonucleotide, wherein said restriction enzyme cuts a position at a defined number distal to said recognition site and introduces a staggered cut, leaving a single chain 3’ or 5’ overhang in the double stranded DNA, thereby forming DNA fragments,  wherein the second restriction enzyme is a type IIG restriction enzyme (Mme I) that cleaves at only one point distal to its recognition site (para 0130, 0077, 0029-0032, 0036, 0103-0111);
v) optionally amplifying the DNA fragments (para 0130, 0077, 0038-0044);
vi) analyzing the DNA fragments formed in iv) from a plurality of sequences wherein at
least steps iii) and iv) are conducted in an aqueous medium (para 0131-0132, 0079, 0044-0045, 0103-0111).
Regarding claim 2, Dunn  et al. teach that the method comprises after step (iv), a step of ligating a second adaptor oligonucleotide (amplification adaptor), which has a single stranded region complementary to the overhang produced by the second sequence specific restriction enzyme, to the DNA fragments ( para 0130, 0077, 0036-0038);
Regarding claim 3, Dunn et al. teach that the DNA fragments are sequenced (para 0038, 0045, 0186);

Regarding claim 5-7, Dunn et al. teach that the DNA fragments are amplified by PCR wherein a first primer hybridizes to a sequence in the first adaptor oligonucleotide and a second PCR primer hybridizes to a sequence in the second adaptor oligonucleotide or to a known gene of interest (para 0038-0039).
With reference to claim 8-12, Dunn et al. teach that the double stranded DNA is genomic DNA obtained from a subject with a disease; the method is repeated with genomic DNA obtained from a subject without the disease and wherein the results are compared with the results from the genomic DNA obtained from a subject with the disease, and identifying the differences or one or more biomarkers between the genomic DNA from the subject with the disease and the subject without the disease (para 0079, 0085-0086, 0126-0132). 
Regarding claim 13, Dunn et al. teach that the method comprises identifying one or more agents capable of modulating the DNA fragments (para 0177).
Regarding claims 14-15, Dunn et al. teach that the second sequence specific restriction enzyme (Mme I) cuts a distance between 20 and 30 base pairs or at a distance of 22 base pairs from its recognition site (para 0130, 0077, 0030-0032, 0036, , 0103-0111).
Regarding claims 17-18, Dunn  et al. teach that the aqueous medium comprises no or substantially no polymeric material or other gelling agents or the aqueous medium comprises less that 5g/L polymeric material or other gelling agents (see para 0041-0043). For all the above the claims are anticipated.

Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637